Citation Nr: 1335983	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-46 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran had honorable service from October 1967 to June 1969 and March 1970 to March 1973.  He had a period of service from July 1973 to March 1976 that was previously determined to be dishonorable for VA purposes.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Waco, Texas.  It was remanded by the Board for additional development in June 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed hearing loss and tinnitus due to exposure to military noise such as weapons fire in service.  He reported that his hearing loss and tinnitus both started in service.

Review of the Veteran's service treatment records show that at entry to his second period of service in February 1970, his hearing was measured as:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-10
NT*
-5
LEFT
10
-5
-5
NT
-5
*not tested


His October 1972 separation examination measured the Veteran's hearing as:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
-10
NT*
15
LEFT
20
15
20
NT
15

Review of the entry and exit audiograms from this period of service show changes at each frequency tested, ranging from 10 to 25 decibels.

There is a notation reading "L ear hearing loss" in the "summary of defects" section of the October 1972 examination, but it was crossed out.  A recommendation for further evaluation of the Veteran's hearing was also crossed out.   

A VA audiological opinion was obtained, without examination, in July 2013.  The examiner opined that if any hearing loss existed, it was less likely than not due to military noise exposure.  The audiologist reasoned that the Veteran's hearing was normal when tested in service and the separation audiogram did not suggest any negative effects of noise exposure in service.  The audiologist did not explain the changes between the 1970 and 1972 audiograms.

The Veteran was subsequently examined in August 2013.  At that time, he was shown to have a bilateral hearing loss disability.  The examiner opined that hearing loss was less likely than not due to the Veteran's military service because all hearing tests in service from entry to separation showed normal hearing.  She also opined that tinnitus was not related to service.  At that time, she stated that there was a "slight shift" at 4000 Hertz bilaterally at the discharge exam that was "not substantial."  However, review of the audiograms shows changes at every threshold tested, not just 4000 Hertz.  

Neither examiner adequately explained the changes ranging from 10 to 25 decibels at each tested frequency and their significance, if any, on the Veteran's subsequent development of bilateral hearing loss.  While the July 2013 audiologist noted the separation audiogram did not suggest negative effects from noise, he did not explain what could have caused the threshold shifts reflected or what effect that would have on the Veteran's hearing, although it still remained within normal limits. The August 2013 examiner did not acknowledge a threshold shift at any frequency other than 4000 Hertz and did not explain why the 20 decibel shift at 4000 Hertz bilaterally was "not significant."

The Board finds that the rationales provided by the audiologists are insufficient and further explanation is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Submit the entire claims file to an audiologist for review.  Based on review of the claims file, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hearing loss and tinnitus are related to service.  He or she must provide a complete rationale for the conclusions expressed.  In doing so, the examiner should specifically address the changes shown between the February 1970 and October 1972 audiograms and explain what if any significance this change has.  If the change is deemed insignificant, the examiner should explain why it is insignificant.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


